STATE OF MICHIGAN

                             COURT OF APPEALS



STEVIE HILL,                                                           UNPUBLISHED
                                                                       March 28, 2017
                Plaintiff-Appellee,

v                                                                      No. 330003
                                                                       Genesee Circuit Court
CITY OF FLINT,                                                         LC No. 15-105363-NO

                Defendant-Appellant.


Before: M. J. KELLY, P.J., and MURPHY and RONAYNE KRAUSE, JJ.

PER CURIAM.

      Defendant City of Flint (the city) appeals as of right an order denying its motion for
summary disposition under MCR 2.116(C)(7) in this trip-and-fall action commenced under the
highway exception to governmental immunity, MCL 691.1402. We affirm.

        Plaintiff alleged that he caught his foot in a deep hole while walking in an area adjacent
to a city sidewalk, causing him to fall and sustain injuries. EMS personnel responded and
transported plaintiff to the hospital for treatment. Plaintiff subsequently served a notice on the
city in an effort to comply with MCL 691.1404(1),1 and in the notice, with respect to describing
the injuries sustained in the fall, plaintiff stated that he “suffered injuries to his right knee, right
leg, right ankle, and left shoulder.” The notice, with respect to naming the known witnesses,
provided that the witnesses included, in part, “responding EMS personnel[] and treaters at
Hurley Hospital.” Plaintiff later filed suit against the city pursuant to the highway exception to
governmental immunity. And the trial court subsequently denied the city’s motion for summary
disposition, in which the city maintained that plaintiff failed to satisfy the requirement in MCL


1
    MCL 691.1404(1) provides:

                 As a condition to any recovery for injuries sustained by reason of any
         defective highway, the injured person, within 120 days from the time the injury
         occurred, except as otherwise provided in subsection (3) shall serve a notice on
         the governmental agency of the occurrence of the injury and the defect. The notice
         shall specify the exact location and nature of the defect, the injury sustained and
         the names of the witnesses known at the time by the claimant. [Emphasis added.]


                                                  -1-
691.1404(1) that he provide notice of the “injury sustained.” Relative to the city’s argument, the
trial court found that the notice substantially complied with MCL 691.1404(1). The city appeals
as of right.

       In Moraccini v City of Sterling Hts, 296 Mich. App. 387, 391; 822 NW2d 799 (2012), this
Court recited the applicable standards regarding a motion for summary disposition predicated on
MCR 2.116(C)(7) and governmental immunity, stating:

               This Court reviews de novo a trial court's decision on a motion for
       summary disposition. The applicability of governmental immunity and the
       statutory exceptions to immunity are also reviewed de novo on appeal. MCR
       2.116(C)(7) provides for summary disposition when a claim is “barred because of
       . . . immunity granted by law . . . .” The moving party may submit affidavits,
       depositions, admissions, or other documentary evidence in support of the motion
       if substantively admissible. The contents of the complaint must be accepted as
       true unless contradicted by the documentary evidence. We must consider the
       documentary evidence in a light most favorable to the nonmoving party for
       purposes of MCR 2.116(C)(7). If there is no factual dispute, whether a plaintiff's
       claim is barred under a principle set forth in MCR 2.116(C)(7) is a question of
       law for the court to decide. But when a relevant factual dispute does exist,
       summary disposition is not appropriate. [Citations and internal quotation marks
       omitted; omissions in original.]

        For purposes of MCL 691.1404(1), “[a]n injured person is required to timely notify the
governmental agency having jurisdiction over the roadway of the occurrence of the injury, the
injury sustained, the nature of the defect, and the names of known witnesses.” McLean v
Dearborn, 302 Mich. App. 68, 74; 836 NW2d 916 (2013) (citations omitted). And “[f]ailure to
provide adequate notice under [MCL 691.1404(1)] is fatal to a plaintiff's claim against a
government agency.” Id. (citation omitted).2 In Plunkett v Dep’t of Transp, 286 Mich. App. 168,
176-177; 779 NW2d 263 (2009), this Court acknowledged, reviewed, and applied caselaw
interpreting MCL 691.1404(1), observing:

               The Michigan Supreme Court has established that MCL 691.1404 is
       straightforward, clear, unambiguous, and not constitutionally suspect and must be
       enforced as written. However, when notice is required of an average citizen for
       the benefit of a governmental entity, it need only be understandable and sufficient
       to bring the important facts to the governmental entity's attention. Thus, a liberal
       construction of the notice requirements is favored to avoid penalizing an inexpert


2
  The McLean panel rejected as inadequate a notice that simply indicated that the plaintiff had
sustained “significant injuries.” McLean, 302 Mich. App. at 77-78. McLean is distinguishable,
given that the plaintiff there failed to even supply any information concerning the location of her
injuries.




                                                -2-
       layman for some technical defect. The principal purposes to be served by
       requiring notice are simply (1) to provide the governmental agency with an
       opportunity to investigate the claim while it is still fresh and (2) to remedy the
       defect before other persons are injured.

               The requirement should not receive so strict a construction as to make it
       difficult for the average citizen to draw a good notice. A notice should not be held
       ineffective when in substantial compliance with the law. A plaintiff's description
       of the nature of the defect may be deemed to substantially comply with the statute
       when coupled with the specific description of the location, time and nature of
       injuries. Some degree of ambiguity in an aspect of a particular notice may be
       remedied by the clarity of other aspects. [Citations, quotation marks, alterations,
       and ellipses omitted.]

        “ ‘In determining the sufficiency of the notice . . . the whole notice and all of the facts
stated therein may be used and be considered to determine whether it reasonably apprises the
officer upon whom it is required to be served of the place and the cause of the alleged injury.’ ”
Plunkett, 286 Mich. App. at 177 n 15 (citation omitted; emphasis added; omission in original).

        In this case, the notice revealed that plaintiff got “his foot caught in a deep hole at the
corner of Wallenberg and he fell.” Plaintiff attached a photograph of the alleged defect to the
notice. And as indicated earlier, the notice provided that plaintiff “suffered injuries to his right
knee, right leg, right ankle, and left shoulder.” Also, the notice made clear that EMS responded
to the accident and that plaintiff was treated at the hospital. Given the nature of the alleged
defect and description of the accident, which certainly provided some insight regarding the type
of injuries that one would expect to occur under such circumstances, considering the specific
identification of each of the claimed injured body parts, and appreciating that EMS responded
and that plaintiff was treated at the hospital, all of which matters can be considered together in
ascertaining the adequacy of the notice regarding the “injury sustained,” we conclude that
plaintiff substantially complied with the requirements of MCL 691.1404(1). Further, there is no
dispute that the notice was sufficient with respect to specifying the nature of the defect and its
exact location and in regard to naming known witnesses. Keeping in mind that a liberal
construction of the notice requirements is favored, we hold that the trial court did not err in
denying the city’s motion for summary disposition. Although a more specific description could
have been provided, viewing the notice as a whole, we conclude that the notice substantially
complied with MCL 691.1404(1).

     Affirmed. Having fully prevailed on appeal, plaintiff is awarded taxable costs under
MCR 7.219.



                                                             /s/ Michael J. Kelly
                                                             /s/ William B. Murphy
                                                             /s/ Amy Ronayne Krause




                                                -3-